On Motion to Dismiss.
Taliaferro, J.
The grounds for the motion are : First — The record has not been filed within the time of extension granted by the court.
Second — Want of jurisdiction, the amount involved being only five hundred dollars.
This case is not distinguishable' from that of Oglesby v. Helm, decided not long sirice by this court. 26 An. .61.
The present case, like that of Oglesby v. Helm, is an injunction suit to restrain proceedings in relation to a sum amounting to just five hundred dollars. It is clear this court has not jurisdiction.
It is ordered therefore that this suit be dismissed at appellant’s costs. ^
Rehearing refused.